                                                                                                  CLEAR FORM

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:19-cv-01891-JFW-SSx                                    Date July 17, 2019

Title: Lamar Myers v. SG Xiao May Restaurant, Inc., et al

Present: The Honorable John F. Walter




                 Shannon Reilly                                        Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

G Case should have been closed on entry dated                            .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

✘ Other Voluntary Dismissal filed by Plaintiff [10] - Make JS-6
G

G Entered                                  .




                                                                  Initials of Preparer       sr




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
